1. The action of the commissioner of patents, in the reissue of letters patent is not re-examinable elsewhere, unless a clear case of fraud is made out.2. A suit in equity to obtain an injunction to restrain proceedings in an action at law will not be sustained when the allegations set up a defence, as fraud, which is a proper case for the consideratiou of a jury, and when the facts charged are met and denied by the defendant, such denial being sufficient to prevent the issuing of an injunction.3. The surrender of Goodyear's original patent for vulcanized rubber, of June 15th, 1844, and the reissued patent, December 25th, 1849. was legal, and the reissued patent is not void upon its face.[NOTE. Cited in Law, Pat. Dig. 203,54S, 017, to the points stated as above. Nowhere more fully reported; opinion not now accessible.]